EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Zhuo Xu on 9/21/2021.

The application has been amended as follows:

Please replace all claims with the following claims.


1. (currently amended) A method for dynamically displaying a digital content, comprising: obtaining a coordinate range of a display area of a user device; querying a database so as to obtain a plurality of digital contents associated to the display area, a linking address of each of the digital contents, coordinates linked to each of the digital contents associated to the display area, and a score with respect to each of the digital contents; setting up a plurality of points of interest in the display area according to coordinates of the plurality of digital contents and the , wherein the plurality of points of interest in the display area are setup based on criteria for displaying the points of interest in the display area, and the criteria include a size of every linking icon or every ordinary linking symbol determined by number and scores of the digital contents, an upper limit of the number of the digital contents associated to each of the points of interest, a distance between each two adjacent ones of the points of interest, and a number of the points of interest that are shown as the linking icons.
 
2. The method according to claim 1, wherein, when the display area changes, the plurality of points of interest displayed in the display area are refreshed 
for excluding the point of interest that links to the digital content that is already played.

3. The method according to claim 1, wherein the display area is displayed according to a coordinate range selected by a user that operates the user device, and coordinates of the digital content associated to the display area is a geographic location where the digital content is 

4. The method according to claim 3, wherein the digital content is scored by a serving system based on a number of creations of an authoring user of the digital content, a number of followers of the digital content, a number of times the digital content is played, a rating, a time that the digital content is created, or a personal interest of the user viewing the digital content, or any combination thereof.

5. (cancelled)

6. (currently amended) The method according to claim 1, wherein, when the user device receives a selection signal, the point of interest is determined to be selected according to the selection signal, and the user device performs a converging animation effect comprising:
setting up the point of interest as a central point of interest, and linking icons and ordinary linking symbols of the other points of interest to form multiple moving images;
establishing a moving path for the linking icons and ordinary linking symbols of each of the other points of interest according to a direction and a distance toward the central point of interest;
producing multiple images configured to move along the moving path for each of the moving images; and


7. The method according to claim 1, wherein, when the user uses the user device to adjust the coordinate range of the display area or resize the display area, the display area is changed, and the system performs the method for dynamically displaying the digital content in order to refresh the points of interest displayed in the display area.

8. The method according to claim 1, wherein the digital contents associated to one of the points of interest are played sequentially according to a selection signal, and the digital contents that have been played are labeled via the user device and the points of interest displayed in the display area are refreshed according to information of the labeled digital contents.

9. (currently amended) A computer-implemented graphical user interface that is displayed on a touch screen of a user device and includes a visualized display area, wherein a method for dynamically displaying a digital content is performed through the graphical user interface, the method including:
querying a database to obtain a plurality of digital contents associated to the display area, a linking address of each of the digital contents, coordinates linked to each of the digital contents associated to the display area, and a score with respect to every digital content according to the display area with a coordinate range formed by a user operating the touch screen;

calculating a ranking of the plurality of points of interest in the display area according to scores of the digital contents associated to the points of interest; and
according to the ranking, using multiple linking icons to indicate a certain number of highest ranking of points of interest to be shown within the display area, and using ordinary linking symbols to indicate the rest of the points of interest within the display area; wherein every point of interest in the display area associates to one or more linking addresses of the digital
contents, and the one or more digital contents are played sequentially when the point of interest is clicked, wherein the plurality of points of interest in the display area are setup based on criteria for displaying the points of interest in the display area, and the criteria include a size of every linking icon or every ordinary linking symbol determined by number and scores of the digital contents, an upper limit of the number of the digital contents associated to each of the points of interest, a distance between each two adjacent ones of the points of interest, and a number of the points of interest that are shown as the linking icons.

10. The graphical user interface according to claim 9, wherein the display area shows an electronic map and covers a geographic coordinate range selected by the user operating the display area; the coordinates of the display area linked to every digital content is a geographic location where the digital content is produced; when setting up the points of interest in the display area, criteria to be referred to for displaying the points of interest in the display area 

11. The graphical user interface according to claim 9, wherein, when the user device receives a selection signal via the touch screen, the point of interest to be selected is determined according to the selection signal, and steps for performing a converging animation effect on the graphical user interface including:
setting up the point of interest as a central point of interest, and linking icons and ordinary linking symbols of the other points of interest form multiple moving images;
establishing a moving path for each of the other points of interest according to a direction and a distance toward the central point of interest;
producing multiple images configured to move along the moving path for each of the moving images; and
for each of the other points of interest, continuously showing the multiple images along the moving path for a period of time so as to present a converging animation effect in which the multiple images become continuously-changing images simulating the moving image moving toward the central point of interest.

12. The graphical user interface according to claim 9, wherein, when the user uses the user device to adjust the coordinate range of the display area or resize the display area, the display 

13. The graphical user interface according to claim 9, wherein the digital contents associated to one of the points of interest are played sequentially according to a selection signal, the digital contents that have been played are labeled and the points of interest being displayed in the display area are refreshed according to information of the labeled digital contents.

14. The graphical user interface according to claim 13, wherein, when one or more digital contents associated to the point of interest that is presented by the linking icon is labeled as played, the linking icon of the point of interest is replaced by a thumbnail of one of the digital contents that are not played when the points of interest displayed in the display area are refreshed.

15. (currently amended) A system comprising a serving system for serving digital contents and a software program executed in a user device, and the method for dynamically displaying digital content performed through the graphical user interface in the system includes: a processor;
receiving a coordinate range of a display area of the user device;
querying a database of the serving system to obtain a plurality of digital contents associated to the display area, a linking address of each of the digital contents, coordinates of the display area associated to the digital contents, and score of each of the digital contents;
setting up a plurality of points of interest in the display area according to the coordinate range of the display area and coordinates of the plurality of digital contents associated to the display area, 
calculating a ranking of the plurality of points of interest in the display area according to scores of the digital contents associated to the points of interest; and
according to the ranking, using multiple linking icons to indicate a certain number of highest ranking of points of interest to be shown within the display area, and using ordinary linking symbols to indicate the rest of the points of interest within the display area; wherein every point of interest in the display area associates to one or more digital contents with one or more linking addresses, and the one or more digital contents are played sequentially when the point of interest is clicked, wherein the plurality of points of interest in the display area are setup based on criteria for displaying the points of interest in the display area, and the criteria include a size of every linking icon or every ordinary linking symbol determined by number and scores of the digital contents, an upper limit of the number of the digital contents associated to each of the points of interest, a distance between each two adjacent ones of the points of interest, and a number of the points of interest that are shown as the linking icons.

16. The system according to claim 15, wherein, when setting up the plurality of points of interest within the display area, each of the points of interest is a tag recorded in a memory of the user device and the tag associates to linking addresses of the digital contents that are sorted according to scores of the digital contents linked with the points of interest.

17. The system according to claim 16, wherein the digital content is scored by the serving system based on a number of creations of an authoring user of the digital content, a number of followers 

18. (cancelled)

19. The system according to claim 15, wherein, when the user device receives a selection signal, the point of interest is determined to be selected according to the selection signal, and the user device performs steps for performing a converging animation effect including:
setting up the point of interest as a central point of interest, and linking icons and ordinary linking symbols of the other points of interest form multiple moving images;
establishing a moving path for each of the other points of interest according to a direction and a distance toward the central point of interest;
producing multiple images configured to move along the moving path for each of the moving images; and
for each of the other points of interest, continuously showing the multiple images along the moving path for a period of time so as to present a converging animation effect in which the multiple images become continuously-changing images simulating the moving image moving toward the central point of interest.

20. The system according to claim 15, wherein the digital contents associated to one of the points of interest are played sequentially according to a selection signal and the points of interest 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 9 and 15, Amitay et al. (US Patent 10,963,529) teaches 
A method for dynamically displaying a digital content, comprising: obtaining a coordinate range of a display area of a user device; querying a database so as to obtain a plurality of digital contents associated to the display area, a linking address of each of the digital contents, coordinates linked to each of the digital contents associated to the display area, and a score with respect to each of the digital contents; setting up a plurality of points of interest in the display area according to coordinates of the plurality of digital contents and the coordinate range of the display area, wherein each of the points of interest associates to one of the coordinates displayed within the display area and one or more digital contents within the display area (col 14, lines 9-24; “Note: story icon is equivalent to linking icon”); calculating a ranking of the plurality of points of interest in the display area according to scores of the digital contents associated to the points of interest; and according to the ranking, using multiple linking icons to indicate a certain number of highest ranking of points of interest to be shown within the display area, and using ordinary linking symbols specified to the rest of the points of interest within the display area; wherein each of the points of interest in the display area associates to one or more digital 

Eyal (U.S. Publication 2008/0307311) teaches a system displaying thumbnail on map wherein upon clicking on thumbnail it plays the video (paragraph 0006; figure 2).

Snoek et al. (U.S. Patent 8,990,134) teaches a system searching video on electronic map wherein thumbnail displayed on map is based on the ranking and relevance score of video (col 12, lines 35-44).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “
A method for dynamically displaying a digital content, comprising: obtaining a coordinate range of a display area of a user device; querying a database so as to obtain a plurality of digital contents associated to the display area, a linking address of each of the digital contents, coordinates linked to each of the digital contents associated to the display area, and a score with respect to each of the digital contents; setting up a plurality of points of interest in the display area according to coordinates of the plurality of digital contents and the coordinate range of the display area, wherein each of the points of interest associates to one of the coordinates displayed within the display area and one or more digital contents within the display area; calculating a ranking of the plurality of points of interest in the display area according to scores of the digital contents associated to the points of interest; and according to the ranking, using multiple linking icons to indicate a certain number of highest ranking of points of interest to be shown within the display area, and using ordinary linking symbols specified to the rest of the points of interest within the display area; wherein each of the points of interest in the display area associates to one or more digital contents with one or more linking addresses, and the one or more digital contents are played sequentially when the point of interest is clicked on, wherein the plurality of points of interest in the display area are setup based on criteria for displaying the points of interest in the display area, and the criteria include a size of every linking icon or every ordinary linking symbol determined by number and scores of the digital contents, an upper limit of the number of the digital contents associated to each of the points of interest, a distance between each two adjacent ones of the points of interest, and a number of the points of interest that are shown as the linking icons.
” when interpreted in combination with all other limitations of the claim as a whole.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175